Bridge Builder Trust c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 November 2, 2015 VIA EDGAR TRANSMISSION Division of Investment Management U.S. Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Bridge Builder Trust (the “Trust”) File Nos.: 333-187194 and 811-22811 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust, on behalf of the Trust’s seven series, the Bridge Builder Core Bond Fund (formerly known as Bridge Builder Bond Fund), Bridge Builder Large Cap Growth Fund, Bridge Builder Large Cap Value Fund, Bridge Builder Small/Mid Cap Growth Fund, Bridge Builder Small/Mid Cap Value Fund, Bridge Builder Core Plus Bond Fund and the Bridge Builder International Equity Fund, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated October 28, 2015, and filed electronically as Post-Effective Amendment No. 25 to the Trust’s Registration Statement on Form N-1A on October 27, 2015. If you have any questions, concerning the foregoing, please contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. For U.S. Bancorp Fund Services, LLC
